Title: From James Madison to Henry Craig, 12 May 1801 (Abstract)
From: Madison, James
To: Craig, Henry


12 May 1801, Department of State. Encloses copies of documents in cases of Samuel Gawler and Daniel Clark, American citizens reportedly impressed by British naval officers at Martinique; orders Craig to “lose no time” in trying to obtain their release.
 

   
   Letterbook copy (DNA: RG 59, IC, vol. 1). 1 p. Enclosures not found. JM wrote Craig again on 16 June 1801 concerning seaman Samuel Culver (ibid.). Craig was the U.S. agent in Martinique for the relief and protection of American seamen (Craig to Pickering, 11 Sept. 1797 [DNA: RG 59, CD, Martinique, vol. 1]).



   
   A full transcription of this document has been added to the digital edition.

